Citation Nr: 1134633	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Prior to March 13, 2009, entitlement to an initial disability rating in excess of 30 percent for PTSD, 

3.  Beginning March 13, 2009, entitlement to an initial disability rating in excess of 50 percent for PTSD,. 

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  Service in the Republic of Vietnam and receipt of the Combat Infantry Badge and Purple Heart Medal are indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which, in part, granted service connection for PTSD and assigned a 10 percent disability rating.  This decision also denied the Veteran's claim for service connection for restless leg syndrome.

In a September 2006 rating decision, the RO increased the Veteran's PTSD disability rating to 30 percent, effective the date of service connection, January 27, 2005.  

In February 2008, the Board remanded the Veteran's claim for additional development.  In December 2009, the RO issued a rating decision which increased the Veteran's PTSD disability rating to 50 percent.  An effective date of March 13, 2009 was assigned.  The Veteran's case was again remanded by the Board in May 2010.  A supplemental statement of the case was issued in May 2011 which continued the initial staged disability ratings assigned to the Veteran's PTSD and the denial of service connection for restless leg syndrome.  The case is once again before the Board. 

The Board notes that the evidence of records suggests that the Veteran may be unable to retain employment due to his service-connected disabilities.  See a January 2011 statement from G.T., Ph.D.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra. 

The issue of entitlement to TIDU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's restless leg syndrome and/or periodic limb movement disorder and his service-connected PTSD. 

2.  Prior to March 13, 2009, the Veteran's PTSD was manifested by depression, anxiety, chronic sleep impairment, panic attacks occurring more than once a week, hypervigilance, suspiciousness, mild memory loss, disturbances of motivation and mood, and isolation. Occupational and social impairment with reduced reliability and productivity had not been demonstrated or approximated.

3.  Beginning March 13, 2009, the Veteran's PSTD has been manifested by depression, anxiety, chronic sleep impairment, panic attacks occurring more than once a week, hypervigilance, suspiciousness, impairment in short and long-term memory, disturbances of motivation and mood, isolation, and spatial disorientation.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood has not been demonstrated or approximated.


CONCLUSIONS OF LAW

1.  Restless leg syndrome and/or periodic limb movement disorder is not due to or aggravated by the Veteran's service-connected PTSD.  38 C.F.R. § 3.310 (2010).

2.  Prior to March 13, 2009, the criteria an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

3.  Beginning March 13, 2009, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in April 2005.  This letter informed the Veteran of what evidence was required to substantiate his secondary service connection claim and of his and VA's respective duties for obtaining evidence.  A cover letter attached to the May 2006 supplemental statement of the case informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

Clearly, only the April 2005 letter was issued prior to the RO's initial adjudication of the Veteran's appeal in September 2005.  The timing defect of the May 2006 letter, however, was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of supplemental statements of the case in September 2006, January 2009, December 2009 and May 2011.  Accordingly, the Board finds no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

With respect to the Veteran's PTSD claim, as the September 2005 rating action granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The February 2006 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating PTSD, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also as to the requirements to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.  Thus, in this case, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, in this regard, as discussed in the Introduction portion of this decision, the Veteran's claim was remanded in February 2008 and May 2010 in order to gather additional treatment records and obtain a medical nexus opinion.  The Veteran's claims were then to be readjudicated.  Upon review, the record indicates that the Veteran was afforded an additional VA examination in September 2008 and an addendum was issued in November 2009.  This examination report and addendum specifically addressed the questions that were raised by the Board.  With respect to the requested medical treatment records, the Board remanded the Veteran's case in May 2010 in order to obtain the Detroit Vet Center records that were initially requested in the Board's February 2008 remand.  These records have now been obtained and associated with the Veteran's claims folder.  The Veteran's claims were readjudicated in the May 2011 supplemental statement of the case. Therefore, the Board finds that the February 2008 and May 2010 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Further, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the VA has obtained the Veteran's service treatment records, private medical records, and provided him with multiple VA examinations.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in August 2005, September 2006, two examinations in September 2008, and an additional examination in September 2009.  An addendum to one of the September 2008 examinations was obtained in November 2009.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claims has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II. Restless Leg Syndrome

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  See also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  An additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Board observes that the Veteran has not contended, nor does the evidence reflect, that his restless leg syndrome is directly due to his military service.  Instead, the Veteran has consistently alleged that his service-connected PTSD has resulted in restless leg syndrome.  See, e.g., the October 2005 notice of disagreement.  The Board's discussion will therefore be devoted exclusively to the matter of secondary service connection.

With respect to the first Wallin element, evidence of a current disability, the record indicates that the Veteran has been diagnosed with restless leg syndrome.  See a March 2005 letter from S.E.S., D.O.  The Board observes that the Veteran has also been diagnosed with periodic limb movement disorder.  See the September 2008 VA neurological examination.  Accordingly, the first Wallin element has been satisfied. 

The Veteran was granted service connection for PTSD in a September 2005 rating decision.  The second Wallin element has therefore been met. 

With respect to the third Wallin element, the only competent opinion of record is that of the September 2008 VA examiner, who reviewed the Veteran's claims folder, conducted a clinical examination, and determined that the Veteran's periodic limb movement disorder is related to his non service-connected sleep disorder and not to his service-connected PTSD or medication prescribed therefore.  In explaining his opinion, the examiner noted that the Veteran has been having bilateral lower leg symptoms "for the last several years, even before starting . . . antipsychotic medications."  The examiner also noted that after the Veteran had been prescribed medication for his sleep disorder, his leg symptoms improved.  In a November 2009 addendum, the VA examiner stated that the Veteran's periodic limb movement disease and/or restless leg syndrome "is not likely related to or caused by medications prescribed for PTSD (including antipsychotics)." 

In a March 2005 statement, S.E.O., D.O., stated that he suspects that the Veteran's periodic limb movement disorder "may somehow be related to his" PTSD.  This amounts to a speculative opinion.  The Court has held that medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board thus places no weight of probative value on the opinion of Dr. S.E.O.

The VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

To the extent that the Veteran contends that a relationship exists between his leg disability and his service-connected PTSD, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board as the Veteran does not have the necessary medical training or experience to comment on complex medical questions such as the etiology of his restless leg syndrome.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).   In this circumstance, the Board gives more credence to the VA examiner's opinion, as it was rendered after an evaluation and review of the Veteran's medical history by a licensed physician.   

In short, the preponderance of the competent and credible evidence of record indicates that the Veteran's restless leg syndrome and periodic limb movement disorder are related to his non service-connected sleep disorder and not due to or aggravated by his service-connected PTSD or medication prescribed therefore.  Accordingly, the third Wallin element, has not been satisfied, and the claim fails on this basis.

III.  PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

As an initial matter, the Board notes that the record contains a January 2007 Behavior Med. Progress Note from G.T.T., Ph.D. which describes symptomatology vastly inconsistent with the contemporaneous evidence of record.  Specifically, this treatment record indicates that the Veteran was disorientated to time and place multiple times a day, experienced persistent hallucinations and delusions, and struggled to regain rational thought and decision making capabilities.  It was also reported that the Veteran had repeatedly assaulted his wife in bed believing she was Vietnamese, and that he engaged in destructive, disruptive, combative and impulsive behavior.

A private psychological evaluation from December 2006 and the September 2008 VA examination report do not describe the drastic pathology noted above.  In fact, the December 2006 private psychological evaluation report noted that the Veteran had been overstating his emotional difficulties.  To wit, the examining psychologist stated that "[t]here are indications that [the Veteran] may have exaggerated [his] problems, perhaps in an effort to present the impression of severe emotional disturbance" or in a possible attempt to gain sympathy and assistance.  It was also noted that the Veteran had denied having auditory or visual hallucinations, or thoughts of killing himself, or harming anyone else.  

Similarly, during the September 2008 VA examination, the Veteran stated that "he does not hear voices or feel paranoid." His perception was normal and he denied assaulting anyone or displaying "aggressive behavior [towards] anyone," including his wife.  There was no indication that the Veteran's thought process or decision making capabilities were impaired or that he was suffering from persistent delusions or hallucinations.  It was further noted that the Veteran denied assaulting his wife due to his PTSD symptomatology.  

Based on the above, the Board finds that the January 2007 private treatment record is the product of the Veteran exaggerating his symptoms as described by the private psychologist in December 2006.  Furthermore, the notations in the September 2008 VA examination report support the finding of exaggeration in the earlier private treatment record.  Since the January 2007 treatment report does not represent an accurate assessment of the Veteran's PTSD symptomatology at that time, it will not be afforded any probative weight and will not be discussed any further.  

In addition to the January 2007 private treatment record discussed above, the Board notes that the record also contains a June 2006 summary of treatment from the Detroit Vet Center which reports symptomatology that is directly contradicted by the contemporaneous evidence of record.  For example, the author of the report, R.E.H, M.S.W., stated that the Veteran "becomes extremely upset around places, people, and events that remind him of Vietnam" and he "tries to avoid them at all costs."  It was also reported that the Veteran's isolation and hypervigilance prevents him from eating at restaurants, that he will avoid crowds and celebrating holidays with his family.  The Board notes, however, that the Veteran reported to the September 2006 VA examiner that he will go out to eat with his wife once a week, that he watches the History Channel, and that he does not avoid contact with his family.  

As the September 2006 VA examiner specifically referenced the June 2006 Vet Center treatment summary and provided a different description of the Veteran's symptomatology, and because the September 2006 VA examiner is a physician who reviewed the Veteran's claims folder and has received more medical training than R.E.H., M.S.W., the Board places greater weight of probative value on this report. See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

	A.  Prior to March 13, 2009

The Veteran's service-connected PTSD is rated 30 percent disabling prior to March 13, 2009.  For reasons explained in greater detail below, the Board concludes that a 50 percent or higher rating is not warranted.

As has been discussed above, assignment of a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (noting that the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that  would justify a particular rating).  As a result, the Board will first discuss the symptoms identified in the ratings criteria and will then address any other aspects of the Veteran's psychiatric symptomatology which would warrant a higher rating.

During the August 2005 VA examination, the Veteran's affect was described as "appropriate to the content of discussion."  His affect was described as anxious by the September 2006 VA examiner and constricted by the September 2008 VA examiner.  In December 2006, B.H., Ph.D., described the Veteran as "calm with little expression of affect."  Accordingly, while the Veteran has been described as anxious, and his affect has been described as diminished, a flattened affect had not been demonstrated.

The Veteran's speech was described as "verbose and pressured at times, but progress[ing] in a normal fashion" by the August 2005 VA examiner.  Similarly, the September 2006 VA examiner stated that the Veteran's speech was "mildly pressured, but of normal form."  In December 2006, B.H., Ph.D., described the Veteran's speech as "evenly paced, goal directed and spontaneous."  Accordingly, while the Veteran's speech as been described as "pressured," there is no evidence that his PTSD symptomatology has resulted in circumstantial, circumlocutory or stereotyped speech, and he does not appear to contend otherwise.  

After acknowledging that the Veteran "may have over-stated his emotional difficulties," B.H., Ph.D., noted that individuals with personality inventory scores similar to the Veteran's may have difficulty forming close, satisfying relationships due to difficulty communicating effectively.  As noted immediately above, the record does not indicate the Veteran has difficulty communicating.  Moreover, the remainder of the evidence prior to March 13, 2009, does not indicate that the Veteran has difficulty establishing effective work or social relationships.  Indeed, the December 2008 VA examiner stated that the Veteran has remained active in his church. The record also indicates that the Veteran has been attending group therapy.  See, e.g., the September 2006 VA examination.  In this case, the record does not indicate that the difficulty establishing effective work and social relationships. 

During the August 2005 VA examination, it was noted that the Veteran was "triggered easily by the sounds of loud objects such as jets passing by or choppers."  During a December 2008 statement, the Veteran's spouse indicated that he experienced panic attacks more than once a week.  Accordingly, the Board finds that the Veteran's symptomatology includes panic attacks which occur more than once a week. 

While the Veteran reported short term memory problems during the December 2006 private psychological evaluation, such symptomatology is contemplated in the currently assigned 30 percent disability rating.  Here, the record does not contain competent evidence of impairment of the Veteran's long-term memory.  [As noted above, the Board has found the June 2006 Vet Center treatment report not credible.]  In this capacity the Board observes that the August 2005 and September 2008 VA examination reports indicated that the Veteran's memory was grossly intact. 

In this case, the record does not indicate that the Veteran has difficulty understanding complex commands.  For example, in December 2006, B.H., Ph.D. stated that the Veteran's "performance on the Symbol Digit Modalities Test, requiring that he match meaningless symbols with numbers, was in the [a]verage [range] and he made no errors."  

The August 2005 VA examination report stated that the Veteran's insight "appeared good" and there were no problems with the Veteran's operational judgment or problem-solving abilities.  The September 2006 VA examiner stated that the Veteran did not have a formal thought disorder, and his judgment and insight were intact.  His perception was noted to be normal.  While B.H., Ph.D., noted that the Veteran had difficulty concentrating, it was noted that he did not display any memory or intellectual impairments.  In this case, there is no indication that the Veteran's judgment or abstract thinking has been impaired. 

In a December 2008 statement, the Veteran's spouse indicated that he had no motivation to do anything and his mood was always irritable.  During the September 2008 VA examination, it was reported that the Veteran experienced crying spells and exhibited isolative behavior.  Accordingly, the Board finds that the Veteran suffers from disturbances of motivation and mood. 

In short, as described above, only two of the nine criteria described in the 50 percent rating criteria have been demonstrated.  Instead, the record indicates that prior to March 13, 2009, the Veteran's psychiatric symptomatology centered on his difficulty sleeping, suspiciousness, hypervigilance, depressed mood, and anxiety.  These symptoms are more congruent with the currently assigned 30 percent disability rating.  

As discussed above, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  In this case, however, the Board has not identified any other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a higher rating have been approximated.  While the Veteran displayed irritability and engaged in isolative behavior, he went out to restaurants with his wife several times a month, he  remained active in his church, and participated in regular group therapy.  Despite his conflicts with his family, the Veteran had been "able to enjoy some events" and visits with his family.  See the September 2006 VA examination report.  Finally, the September 2008 VA examiner stated that the Veteran had only "mild to moderate social impairment" and the September 2006 VA examiner stated that the Veteran's symptoms caused "a moderate amount of psychosocial and occupational dysfunction."  Such descriptions are congruent with the currently assigned 30 percent disability rating.

The Board additionally observes that the Veteran had been assigned GAF scores between 52 and 68.  See the August 2005 and September 2006 VA examination reports.  These scores are reflective of mild to moderate impairment due to PTSD, which is consistent with the Veteran's assigned 30 percent disability rating.

Therefore, based on a review of all the evidence, the Board concludes that an increased rating to 50 percent is not warranted at any time prior to March 13, 2009. 

The Board has also considered the Veteran's entitlement to 70 and 100 percent disability ratings.  The record, however, does not indicate that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, the Veteran consistently denied having suicidal ideation and there is no evidence of intermittently illogical, obscure or irrelevant speech.  Nor is there evidence of impaired impulse control or neglect of personal appearance and hygiene.  While the Veteran's ability for spatial relations was classified as in the low-average range by B.H., Ph.D. in December 2006, the record does not indicate that the Veteran suffers from spatial disorientation. 

The Board acknowledges that the Veteran has stated that he routinely inspected the perimeter of his house at night and that he checked the lay of the carpet when he returns home.  As noted above, suspiciousness is one of the symptoms described in the currently assigned 30 percent disability rating.  In this case there is no evidence that the Veteran engaged in obsessional rituals which interfered with his routine activities.  Finally, there is no indication that he was unable to establish and maintain effective relationships.  Indeed, the record indicates that the Veteran has been married for twenty-five years.  

Additionally, there is no indication of total occupational and social impairment as would be required for the 100 percent disability rating.  There is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations, or grossly inappropriate behavior. Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or inability to perform activities of daily living.

	B.  Beginning March 13, 2005

The Veteran has been assigned a 50 percent disability rating for his PTSD beginning March 13, 2009.  As noted above, in order to warrant a 70 percent disability rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

As previous noted, the Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  Accordingly, the Board will first discuss the symptoms identified in the ratings criteria and will then address any other aspects of the Veteran's psychiatric symptomatology which would warrant a higher rating.

The record indicates that the Veteran routinely denied having suicidal ideation.  See, e.g., the September 2009 VA examination.  While the Board notes that the Veteran routinely checked his house and yard at night, there is no evidence that he engaged in obsessional rituals which interfered with routine activities, and he does not contend otherwise.  In this capacity the Board observes that the September 2009 VA examiner attributed this behavior to the Veteran's hypervigilance and not to obsessional rituals which were interfering with his routine activities. 

During the September 2009 VA examination, the Veteran's speech was described as having "normal form and rate."  A review of the record reveals that the Veteran's speech has never been described as intermittently illogical, obscure or irrelevant. 

In a March 2009 letter, G.T., Ph.D. stated that the Veteran resolved his intrusive thoughts of Vietnam by going into his basement for a few hours.  While it was noted that the Veteran suffered from intense anxiety, the record does not indicate that he suffered from near-continuous panic or depression that affects his ability to function independently, appropriately and effectively.  Indeed, the September 2009 VA examiner stated that the Veteran's activities of daily living were not affected by his PTSD. 

While G.T., Ph.D., indicated that the Veteran has outbursts of anger at least once every other day, there is no indication that Veteran's easily aroused anger includes an impaired impulse control such as unprovoked irritability with periods of violence.  In fact, the Veteran does not appear to contend that his PTSD symptomatology has resulted in periods of violence. 

With respect to spatial disorientation, in March 2009, G.T., Ph.D. indicated that the Veteran suffers "psychiatric [breaks] of [flashbacks] to seeing and believing he is back" in Vietnam.  Accordingly, spatial disorientation has been demonstrated. 

During the September 2009 VA examination, the Veteran was described as casually dressed.  There is no evidence that his PTSD symptomatology results in a neglect of personal appearance and hygiene, and the Veteran does not contend otherwise. 

The record indicates that the Veteran's wife threatened to divorce him if he did not begin receiving treatment for his PTSD.  See the March 2009 report of G.T., Ph.D.  In response, the Veteran began receiving psychiatric treatment.  While the Board is aware that the Veteran's anxiety resulted in him isolating himself in his basement until he could calm down, the record does not indicate that he has difficulty adapting to stressful circumstances. 

Although the record indicates that the Veteran was socially isolated, the Board notes that the Veteran has been married to his wife for twenty-five years.  An inability to establish and maintain effective relationships has, therefore, not been demonstrated. 

In short, the evidence of record indicates that the Veteran has displayed one of the nine symptoms described by the 70 percent rating criteria.  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers around his intrusive thoughts, anxiety, depression, isolation, sleep impairment, hypervigilance, panic attacks, and disturbances of motivation and mood.  As detailed in the law and regulations section above, these symptoms are more congruent with the Veteran's currently assigned 50 percent disability rating.  

As discussed above, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  In this case, however, the Board has not identified any other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a higher rating have been approximated on or after March 13, 2009.  The Veteran's PTSD symptoms have been described as "serious, affecting his interaction with his wife and social situations."  See the September 2009 VA examination report.  Such description is congruent with the currently assigned 50 percent rating.

The Board additionally observes that GAF scores assigned to the Veteran beginning  March 13, 2009, range from 45-50.  As has been alluded to above, these scores are reflective of serious impairment due to PTSD, which is consistent with the Veteran's assigned 50 percent disability rating.  

Therefore, based on a review of all the evidence, the Board concludes that the criteria for the assignment of a 70 percent rating have not been met or approximated.  See 38 C.F.R. § 4.7 (2010). 

The Board has also considered the Veteran's entitlement to a 100 percent disability rating. However there is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or inability to perform activities of daily living.  The Veteran himself does not appear to endorse such pathology.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for an increased evaluation for PTSD, and those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	C.  Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the February 2006 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his PTSD. 

With respect to employment, the evidence of record indicates that the Veteran is currently retired after working for 36 years.  See the September 2008 VA examination report.  While the September 2006 VA examination report indicates that the Veteran felt that he was forced into retirement due to conflicts with his boss, there is no indication that the Veteran's PTSD caused him any unusual employment impairment.

The Board notes that the fact that the Veteran is currently unemployed is not determinative. The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case there is no medical evidence that the Veteran's PTSD would have marked interference with employment.  See Van Hoose, supra (noting that the disability rating itself is recognition that industrial capabilities are impaired). In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to service connection for restless leg syndrome, claimed as secondary to PTSD is denied.

Prior to March 13, 2009, entitlement to an initial disability rating in excess of 30 percent for PTSD is denied. 

Beginning March 13, 2009, entitlement to an initial disability rating in excess of 50 percent for PTSD is denied. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to TDIU must be remanded for further development.  

As an initial matter, the Board observes that the Veteran has not received notice pursuant to the VCAA as it pertains to this issue.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The Board must remand this claim to the agency of original jurisdiction to provide the Veteran with adequate VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2010).  

In addition, as alluded to in the Introduction, the record contains a January 2011 statement from G.T., Ph.D. which indicates that the Veteran is 100% unemployable due to his PTSD.  As noted in the Board's discussion above, the record also contains a January 2007 report of treatment from G.T., Ph.D. which was found to be inconsistent with the evidence of record and of no probative value.  Accordingly, the Board finds that a remand is required to obtain a needed medical opinion as to the Veteran's employability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU in accordance with applicable legal precedent, including 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) & 38 C.F.R. § 3.159 (2010).  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the occupational impairment caused by his service-connected disabilities.  The claims folder, including a copy of this decision, should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  In this capacity the examiner is advised that the Veteran is currently service-connected for PTSD (evaluated as 50 percent disabling), tinnitus (evaluated as 10 percent disabling), and bilateral hearing loss (evaluated as non-compensable).

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, there is a 50 percent probability or greater that his service-connected disabilities, either alone or in the aggregate render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.
3.  Following completion of the above, readjudicate the issue of entitlement TDIU.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


